                  Case 2:19-cv-01580-JCC Document 32 Filed 08/12/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   EVERNOOK VALLEY MILK LLC, a                              CASE NO. C19-1580-JCC
     Washington limited liability company, et al.,
10
                                                              MINUTE ORDER
11                              Plaintiffs,
                   v.
12
     COUNTRY MUTUAL INSURANCE
13   COMPANY, and CHRIS
     THIELBAR, a resident of the State of
14
     Washington,
15
                                Defendant.
16

17
             The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
             The parties have filed a stipulation and proposed order to dismiss Defendant Chris
20
     Thielbar from this action (Dkt. No. 26). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A),
21
     this stipulation is self-executing. All claims, crossclaims, and counterclaims by or directed
22
     against Defendant Chris Thielbar are dismissed, and Defendant Chris Thielbar is DISMISSED as
23
     a party to this lawsuit.
24
             //
25
             //
26
             //



     MINUTE ORDER
     C19-1580-JCC
     PAGE - 1
            Case 2:19-cv-01580-JCC Document 32 Filed 08/12/20 Page 2 of 2




 1        DATED this 12th day of August 2020.

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Tomas Hernandez
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C19-1580-JCC
     PAGE - 2
